          Case 2:19-cr-00064-JLS Document 107 Filed 10/28/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :      CRIMINAL ACTION
                                               :
               VS.                             :
                                               :
NIKO RODRIGUEZ                                 :      19-64



                                              ORDER

       AND NOW, this                                  day of                       , 2019, it is

hereby ORDERED that defendant, Niko Rodriguez, currently supervised by the Pretrial Services

Unit of the Eastern District of Pennsylvania, be permitted to travel from Philadelphia,

Pennsylvania to Montego Bay, Jamaica from November 1, 2019 to November 5, 2019 to attend a

family wedding.

       Additionally, it is ORDERED that Clerk’s Office return the defendant’s passport to the

defendant and/or Pretrial Services prior to November 1, 2019. The defendant is ORDERED to

return his passport to Pretrial Services upon his return.




                                               __________________________________________

                                               HONORABLE JEFFREY M. SCHMEHL
            Case 2:19-cr-00064-JLS Document 107 Filed 10/28/19 Page 2 of 4



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :   CRIMINAL ACTION
                                                  :
                v.                                :
                                                  ;
NIKO RODRIGUEZ                                    :   19-64


                DEFENDANT’S MOTION FOR PERMISSION TO TRAVEL

     TO THE HONORABLE JEFFREY L. SCHMEHL, JUDGE, UNITED STATES
DISTRICT COURT, EASTERN DISTRICT OF PENNSYLVANIA, PHILADELPHIA:

       Niko Rodriguez, by and through his attorney Paul J. Hetznecker, Esquire, respectfully

requests permission to travel and submits the following in support thereof:

       1.       On, January 29, 2019, Niko Rodriguez was charged in a multi-count Indictment.

       2.       On February 1, 2019, following his Initial Appearance and with the government’s

agreement, Magistrate Judge Elizabeth T. Hey released Mr. Rodriguez with the condition that his

travel would be restricted to the Eastern District of Pennsylvania. Additionally, he was ordered

to surrender his passport to Pretrial Services.

       3.       Mr. Rodriguez has complied with the conditions as set forth by the Magistrate’s

Order, including surrendering his passport to the Pre-Trial Services Unit.

       4.       Mr. Rodriguez is requesting permission to travel to Montego Bay, Jamaica from

November 1, 2019 to November 5, 2019 to attend a family wedding.

       5.       Mr. Rodriguez will provide his travel arrangements to Pretrial Services.
         Case 2:19-cr-00064-JLS Document 107 Filed 10/28/19 Page 3 of 4



       WHEREFORE, the Defendant, Niko Rodriguez, respectfully requests that      Your

Honor grant permission for Mr. Rodriguez to travel to Jamaica from November 1, 2019 to

November 5, 2019.

                                          Respectfully submitted,

                                          /S/ Paul J. Hetznecker, Esquire
                                          Paul J. Hetznecker, Esquire
DATE:         October 28, 2019            Attorney for Defendant, Niko Rodriguez
          Case 2:19-cr-00064-JLS Document 107 Filed 10/28/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Paul J. Hetznecker, hereby certify that a true and correct copy of Motion for

Permission to Travel was served on the following via electronic filing:



                              Frank Costello, Esquire
                              Assistant United States Attorney
                              615 Chestnut Street
                              Suite 1250
                              Philadelphia, PA 19276-4476




                                              /s/ Paul J. Hetznecker, Esquire ____________
                                              Paul J. Hetznecker, Esquire
                                              Attorney for Defendant, Niko Rodriguez


DATE:          October 28, 2019
